170 U.S. 614
18 S.Ct. 735
42 L.Ed. 1165
NEW YORK INDIANSv.UNITED STATES.
No. 106.
May 23, 1898.

Joseph H. Choate and Henry E. Davis, for appellants.
Charles C. Binney, for the United States.
PER CURIAM.


1
In this case it is ordered that the judgment and mandate be amended so as to read as follows:


2
'The judgment of the court of claims is therefore reversed, and the cause remanded, with instructions to enter a new judgment for the net amount actually received by the government for the Kansas lands, without interest, less any increase in value attributable to the fact that certain of these lands were donated for public purposes, as well as the net amount which the court below may find could have been obtained for the lands otherwise disposed of if they had all been sold as public lands, less the amount of lands upon the basis of which settlement was made with the Tonawandas, and less the 10,240 acres allotted to the 32 New York Indians, as set forth in finding 12, together with such other deductions as may seem to the court below to be just, and for such other proceedings as may be necessary and in conformity with this opinion.'